DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 has been entered.
Claim Objections
Claim 4 is objected to because of the following informalities:  the claim recites “wherein the image content recognition algorithm” in lines 1-2, which had been deleted in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15, 19 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 15-17, 19, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0262404 A1 (“Laude”) in view of US 2018/0176508 A1 (“Pell”) and OC Accuracy Improvement On Document Images Through A Novel Pre-Processing Approach (“El Harraj”).
Regarding claim 1, Laude discloses a method for video encoding, comprising: analyzing a source video to determine portions (e.g. see examine the frame to determine screen content (SC) and natural content (NC) locations prior to partitioning, e.g. see paragraph [0033]) of a source video (e.g. see mixed content video 100 comprising SC 120 and NC 110 in Fig. 1, e.g. see paragraph [0026]); determining an image content type for each corresponding portion (e.g. see partition video into natural content (NC) areas and screen content (SC) areas 403 in Fig. 4, e.g. see paragraph [0033]) of the source video (mixed content video 100 comprising SC 120 and NC 110 in Fig. 1, e.g. see paragraph [0026]); selecting encoding parameters for the portions by searching for encoding parameters, wherein the search is 
Although Laude discloses analyzing a source video to determine portions of a source video; determining an image content type for each corresponding portion, it is noted Laude differs from the present invention in that it fails to particularly disclose analyzing a source video to determine statistics for portions of a source video; determining, with an optical character recognition algorithm based on the statistics, an image content type for each corresponding portion.  Pell and El Harraj however, teach analyzing a source video to determine statistics for portions of a source video; determining, with an optical character recognition algorithm based on the statistics, an image content type for each corresponding portion (Pell: e.g. see context manager 108a performs a content analysis by optical character recognition to determine the content, paragraph [0077], on display windows on a single computer monitor, paragraph [0036]; and see El Harraj: e.g. see to improve OCR accuracy, Contrast Limited Adaptive Histogram Equalization as illustrated in Fig. 2 is used, i.e. histogram or statistics of original image is analyzed and enhanced; thus, it would be obvious to analyze each area of the mixed content video 100 in Fig. 1 as disclosed by Laude to determine its histogram in order to enhanced it first so that OCR can be applied as taught by Pell and El Harraj to determine the content with more accuracy).  

	Regarding claim 2, Laude further discloses wherein the searching is constrained by a profile associated with the image content type specifying encoding parameters corresponding constraints (e.g. see partition information for NC areas and SC areas, paragraph [0039]).  
	Regarding claim 3, Laude further discloses wherein: the plurality of image content types correspond to different spatial regions of the same one or more frames of the source video (e.g. see mixed content video 100 comprising SC 120 and NC 110 in Fig. 1, e.g. see paragraphs [0026], [0033]); and the different spatial regions are encoded differently based their corresponding image content type (e.g. see encode NC areas with NC coding tools 405, encode SC areas with SC coding tools 407, e.g. see paragraphs [0037], [0041]).   
	Regarding claim 4, although Laude discloses at least one of the determined image content types is a text content type (e.g. see SC include (text content such as) web browser windows, text editor interfaces, email program interfaces, charts, graphs, etc. and typically comprises sharp edges, e.g. see paragraph [0026]), it is noted Laude differs from the present invention in that it fails to particularly disclose wherein the image content recognition algorithm is an optical character recognition algorithm. Pell and El Harraj however, teach wherein the image content recognition algorithm is an optical character recognition algorithm (Pell: e.g. see context manager 108a performs a content analysis by optical character recognition to determine the content, paragraph [0077], on display windows on a single computer monitor, paragraph [0036]; and see El Harraj: e.g. see to improve OCR accuracy, Contrast Limited Adaptive Histogram Equalization as illustrated in Fig. 2 is used, i.e. histogram or statistics of original image is analyzed and enhanced; thus, it would be obvious to analyze each area of the mixed content video 100 in Fig. 1 as disclosed by Laude to determine its histogram in order to enhanced it first so that OCR can be applied as taught by Pell and El Harraj to determine the content with more accuracy). The motivation above in the rejection of claim 1 applies here. 

	Regarding claim 6, Laude further discloses further comprising: performing rate control during the encoding of a portion by selecting a quantization range based on the portion's corresponding image content type, where a wider quantization range is selected for natural content types, and a smaller quantization range is selected for synthetic content types (e.g. see different QPs may be employed for NC and SC areas, resulting coarser quantization for NC areas than for SC areas, paragraph [0037]).   
	Regarding claim 7, Laude further discloses further comprising:Page 13 of 17 082438.310620P35730US1 performing rate control during the encoding of a portion by selecting a delta quantization parameter for quantization parameter modulation based on the portion's corresponding image content type (e.g. see QP information related to NC/SC areas such as cu_qp_delta_enabaled_flag, diff_cu_qp_delta_depth in Table 4, paragraphs [0051], [0055]-[0056]).  
	Regarding claim 8, Laude further discloses wherein different coding tools are used for the different portions of source video based on image content type (e.g. see encode NC areas with NC coding tools 405, encode SC areas with SC coding tools 407, e.g. see paragraph [0037]).  
	Regarding claim 9, Laude further discloses wherein the encoding includes an indication of the image content types included in an encoded bitstream (e.g. see partition information, e.g. see at least 409 in Fig. 4, paragraphs [0038], [0040]-[0041]).     
	Regarding claim 25, Laude in view of Pell and El Harraj further teaches wherein the statistics include a histogram of spatial frequencies, and the image content types determined based on the histography of spatial frequencies (Pell: e.g. see context manager 108a performs a content analysis by optical character recognition to determine the content, paragraph [0077], on display windows on a single computer monitor, paragraph [0036]; and see El Harraj: e.g. see to improve OCR accuracy, Contrast Limited Adaptive Histogram Equalization as illustrated in Fig. 2 is used, i.e. histogram or statistics of original image is analyzed and enhanced; thus, it would be obvious to analyze each area of the mixed content video 100 in Fig. 1 as disclosed by Laude to determine its histogram in order to enhanced it first 
	Regarding claims 15-17, 19, and 24, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Claims 10-11, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0262404 A1 (“Laude”) in view of US 2018/0176508 A1 (“Pell”) and OC Accuracy Improvement On Document Images Through A Novel Pre-Processing Approach (“El Harraj”) in further view of US 6665872 B1 (“Krishnamurthy”).
Regarding claim 10, although Laude discloses wherein the portions of the source video are encoded based on the corresponding image content type, the portions include different spatial portions of the same set of frames (e.g. see encode NC areas with NC coding tools 405, encode SC areas with SC coding tools 407, e.g. see paragraph [0037]), and further comprising: encoding the different spatial portions at different coded rates based on their corresponding image content types (e.g. see rate requirements for SC and NC areas, paragraph [0037]), it is noted Laude differs from the present invention in that it fails to particularly disclose with either a first preference of encoded frame rate or a second preference of encoded frame rate lower than the first preference, and further comprising: encoding the different spatial portions at different coded framerates. Krishnamurthy however, teaches with either a first preference of encoded frame rate or a second preference of encoded frame rate lower than the first preference, and further comprising: encoding the different spatial portions at different coded framerates (e.g. see provide different levels of video compression processing power (e.g., in terms of frame rate) for different video applications, e.g. motion extent is used to determine frame rate for the application (e.g. video game applications are preferred to have higher frame rates compared to other video applications such as web browsing, electronic mail, and video streaming and video conferencing requiring lesser frame rates), to control encoders, e.g. see at least col. 4, ll. 43-61, col. 8, ll. 40-42, col. 16, ll. 10-25). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Laude, Pell, El Harraj and Krishnamurthy before him/her, to incorporate Krishnamurthy into Laude as modified by Pell 
Regarding claim 11, although Laude discloses wherein the portions of the source video are encoded based on the corresponding image content type, the portions include different spatial portions of the same set of frames, further comprising: encoding the different spatial portions based on their corresponding image content types (e.g. see encode NC areas with NC coding tools 405, encode SC areas with SC coding tools 407, e.g. see paragraph [0037]), it is noted Laude differs from the present invention in that it fails to particularly disclose encoding with different latencies. Krishnamurthy however, teaches wherein the portions of the source video are encoded with a first latency preference with or a second latency preference shorter than the first latency preference, further comprising: encoding the different spatial portions with different latencies (e.g. see compression processing takes into account the differing levels of latency required for the corresponding video applications (such as video conferencing, interactive video games, web browsing, electronic mail (col. 4, ll. 24-27)), e.g. see at least Abstract, col. 2, ll. 46-63, col. 4, ll. 43-61). The motivation above in the rejection of claim 10 applies here.
	Regarding claim 21, although Laude discloses the coding parameters selected for an image content type, it is noted Laude differs from the present invention in that it fails to particularly disclose
wherein: the associated encoding delay latencies include a short latency and a long latency; the coding parameters selected for an image content type associated with the short latency do not include bi-directional motion prediction; and the coding parameters selected for an image content type associated with the long latency include bi-directional motion prediction. Krishnamurthy however, teaches wherein: the associated encoding delay latencies include a short latency and a long latency (e.g. see compression processing takes into account the differing levels of latency required for the corresponding video applications (such as video conferencing, interactive video games, web browsing, electronic mail (col. 4, ll. 24-27)), e.g. see at least Abstract, col. 2, ll. 46-63, col. 4, ll. 43-61); the coding parameters selected for an image content type associated with the short latency do not include bi-directional motion prediction (e.g. see since B pictures lead to re-ordering delays, in order to maintain low latency, encoding is performed with only I and P pictures, Strategies for Reducing Latency, col. 14, ll. 20-22); and the coding parameters selected for an image content type associated with the long latency include bi-directional 
	Regarding claim 22, the claims recites analogous limitations to the claims above and is therefore rejected on the same premise.
Claims 12-14, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0262404 A1 (“Laude”) in view of US 2017/0127090 A1 (“Rosewarne”).
Regarding claim 12, Laude discloses a method for video decoding, comprising: determining, from a syntax of an encoded bitstream (e.g. see PPS, SPS, slice header and/or SEI messages, e.g. see paragraphs [0038], [0040]-[0041]), an image content type (e.g. see receive encoded mixed content video, partition information, coding tool information, and quantization information 601 in Fig. 6, paragraph [0049], and see partition information signaled as part of PPS, SPS, slice header and/or SEI messages to indicate NC area and SC area, paragraphs [0038], [0040]-[0041]) including a text content type (e.g. see SC include (text content such as) web browser windows, text editor interfaces, email program interfaces, charts, graphs, etc. and typically comprises sharp edges, e.g. see paragraph [0026]) from a syntax of an encoded bitstream associated with a portion of the encoded bitstream less than the entire encoded bitstream (e.g. see partition information signaled as part of PPS, SPS, slice header and/or SEI messages to indicate NC area and SC area, paragraphs [0038], [0040]-[0041]); decoding the portion of the encoded bitstream (e.g. see decode SC areas based on boundaries indicated by the partition information by employing SC coding tools indicated by coding tool information and based on quantization information for SC areas 603 in Fig. 6, decode NC areas based on boundaries indicated by the partition information by employing NC coding tools indicated by coding tool information and based on quantization information for NC areas 605 in Fig. 6, paragraph [0049]); selecting a post-processing filter for the portion and applying the selected post-processing filter to the decoded portion of the encoded bitstream (e.g. see loop filter and deblocking filter flags in Table 1 and 2, paragraphs [0052]-[0053]). 

Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Laude and Rosewarne before him/her, to modify Laude with Rosewarne in order to improve compression efficiency.   
Regarding claim 13, Laude further discloses parsing the syntax of a portion of the encoded bitstream based on the image content type (e.g. see receive encoded mixed content video, partition information, coding tool information, and quantization information 601 in Fig. 6, paragraph [0049]; the information received are parsed in order to use at step 603 for decoding SC areas and 605 for decoding NC areas, for example, Table 1 and Table 2 are syntax examples for signaling partition information related to NC and SC areas, respectively). 
Regarding claim 14, Laude in view of Rosewarne further teaches applying a post-processing filter to a portion of decoded vide based on the image content type (Rosewarne: e.g. see using weak deblocking filter for screen content reduces the smoothing effect on such regions, preserving the high-frequency (i.e. sharper edges) present in such regions, e.g. see at least paragraphs [0165]-[0166], [0168]; thus, it would be obvious to use deblocking filter that preserves sharp edges, as taught by Rosewarne, in 
	Regarding claims 18 and 20, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Response to Arguments
Applicant’s arguments with respect to claims 1-22, 24-25  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fu et al., US 2013/0101014 A1, discloses a layered screen video encoding
Li et al., US 2016/0269732 A1, discloses an encoder-side decisions for screen content encoding
Li et al., US 2017/0163999 A1, discloses an encoder decisions based on results of hash-based block matching
Marconi et al., US 2004/0161152 A1, discloses an automatic natural content detection in video information
Kim et al., US 2019/0050666 A1, discloses a method and device for recognizing content

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Francis Geroleo/Primary Examiner, Art Unit 2485